Citation Nr: 0419005	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  94-21 442	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to chemical herbicides.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a chronic skin 
disorder (also claimed as secondary to chemical herbicide 
exposure).  In the course of the appeal of this issue, it was 
merged with an appeal of a May 2002 RO decision, which denied 
the veteran's application to reopen a previously denied claim 
of entitlement to service connection for post-traumatic 
stress disorder for failure to submit new and material 
evidence.

The issue of entitlement to service connection for a skin 
disorder (to include consideration of service connection 
secondary to exposure to chemical herbicides) is addressed in 
the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1991, 
entitlement to service connection for post-traumatic stress 
disorder was denied.  

2.  In an unappealed rating decision dated in September 1994, 
the claim to reopen the issue of entitlement to service 
connection for post-traumatic stress disorder was denied.

3.  In an unappealed rating decision dated in July 1996, the 
claim of entitlement to service connection for post-traumatic 
stress disorder was reopened and denied on the merits.

4.  In an unappealed rating decision dated in September 1997, 
the claim to reopen the issue of entitlement to service 
connection for post-traumatic stress disorder was denied.

5.  In February 2001, a claim to reopen the issue of 
entitlement to service connection for a post-traumatic stress 
disorder was received; the additional evidence submitted has 
not been previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

6.  The veteran served in the Republic of Vietnam from 
October 4, 1968 to December 26, 1968, as an infantryman with 
Company A, 3rd Battalion, 503rd Infantry, of the 173rd Airborne 
Brigade.

7.  The veteran's claimed in-service stressor of being 
involved in several firefights against enemy forces while 
serving as an Army infantryman in Vietnam is sufficiently 
verified and credible; competent evidence of record shows a 
medical link between this claimed in-service stressor and his 
current diagnosis of post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for post-
traumatic stress disorder; that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).

2.  Post-traumatic stress disorder was incurred in military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  With 
respect only to the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for post-traumatic 
stress disorder, because this specific claim is being granted 
in full, the notification and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 are deemed to have 
been fully satisfied.

Factual Background & Analysis

The veteran's service records show that he was in the United 
States Army from September 1967 to April 1969, during which 
time he served in the Republic of Vietnam from October 4, 
1968 to December 26, 1968, as an infantryman with Company A, 
3rd Battalion, 503rd Infantry, of the 173rd Airborne Brigade.  
The records show that his tour of duty in Vietnam was 
abbreviated because he was permitted to receive an early 
transfer home in December 1968 due to a pending family 
hardship.  His official record of military decorations 
received in service include the Vietnam Service Medal; 
however, no other decorations are shown which are of the type 
that specifically denote participation in combat.  His 
service 


medical records show normal psychiatric findings throughout 
his entire period of active duty and do not indicate that he 
was ever treated for wounds incurred in service that were 
related to combat.

In January 1989 the veteran filed a claim for VA compensation 
for post-traumatic stress disorder which he contended was the 
result of his exposure to combat-related stressors while 
serving in Vietnam.  Although he was scheduled for a VA 
psychiatric examination in November 1990, he failed to report 
for the examination and his claim was denied in a January 
1991 RO decision.  He was notified of the denial in 
correspondence dated January 1991 but did not submit a timely 
Notice of Disagreement and the decision became final in 
January 1992.

In a September 1994 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for post-traumatic stress disorder after reviewing 
records dated in May 1991 from a sleep disorder clinic and 
determining that these did not constitute new and material 
evidence.  The veteran was notified of the denial and did not 
initiate a timely appeal within the appellate period.  
Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 
2002).

A June 1996 VA social survey shows that the veteran reported 
that he served in combat in Vietnam and that his stressors 
included witnessing the wounding of one of his fellow platoon 
sergeants by enemy small arms fire and thereafter attempting 
to administer first aid to the stricken soldier, who was 
grievously wounded and evacuated to a military field 
hospital.  According to the veteran, he learned later that 
the soldier did not survive.  The veteran also reported that 
while on night encampment in Vietnam, a fellow American 
soldier inadvertently stepped outside the camp perimeter to 
relieve himself and, when he returned to the encampment in 
the darkness, the veteran mistook him for an enemy 
infiltrator and attacked him with the butt of a rifle.  The 
veteran stated that he only realized that the soldier was 
friendly after hearing the soldier speak English, but he was 
already quite injured from all the blows that the veteran 
administered to him.  The veteran reported that he served an 
abbreviated tour of duty in Vietnam and was permitted to 
return stateside early for family hardship reasons after his 
mother suffered a stroke.

The report of a June 1996 VA psychiatric examination shows 
that the veteran was diagnosed with post-traumatic stress 
disorder associated with his accounts of being involved in 
firefights while patrolling against enemy forces in Vietnam 
during active duty.  On the basis of this diagnosis, in a 
July 1996 rating decision the RO reopened the veteran's claim 
but denied the claim on the merits because the stressors 
could not be confirmed.  The veteran was notified of this 
decision in a letter dated July 1996 but his claims file does 
not indicate that he initiated a timely appeal and the denial 
became final.  38 U.S.C.A. § 7105.

In April 1997, the veteran submitted correspondence to VA 
which constituted a claim to reopen the issue of entitlement 
to VA compensation for post-traumatic stress disorder.  He 
related an account of accidentally attacking and wounding one 
of his fellow soldiers during a tense night on watch in 
pitch-dark conditions under the mistaken assumption that he 
was an enemy soldier attempting to infiltrate his unit's 
perimeter.  Reports from the Department of the Army Center 
for Research of Unit Records detailing the history of the 
veteran's unit (i.e., Company A, 3rd Battalion, 503rd 
Infantry, of the 173rd Airborne Brigade) for the period in 
which he served in Vietnam were obtained in August 1997.  The 
RO reviewed the evidence but determined that the veteran's 
stressor could not be verified and denied the claim to reopen 
the issue of entitlement to service connection for post-
traumatic stress disorder in a September 1997 rating 
decision.  The veteran was informed of the adverse 
determination in correspondence dated September 1997, but he 
did not file a timely appeal and the denial became final.  
38 U.S.C.A. § 7105.

In February 2001, the veteran submitted a claim to reopen the 
issue of entitlement to VA compensation for post-traumatic 
stress disorder.  In support of his claim, he submitted a 
private psychologist's report dated August 2000 from J. T. 
Hurley, Ph.D., in which Dr. Hurley diagnosed the veteran with 
post-traumatic stress disorder secondary to his account of 
accidentally attacking one of his fellow soldiers in the dark 
while serving in Vietnam.  In addition to Dr. Hurley's 
report, the veteran also submitted a report from his private 
psychologist, H. J. Deppe, Ph.D., in March 2001.  Dr. Deppe 
reported that he had counseled the veteran for post-traumatic 
stress disorder since November 1991.  According to Dr. 
Deppe's 


report, the veteran presented an account of accidentally 
attacking one of his fellow soldiers in a tense and confusing 
moment during a night encampment and also presented 
complaints of "constant memories of combat situations while 
in Vietnam" which Dr. Deppe associated with the veteran's 
diagnosis of post-traumatic stress disorder. 

The veteran presented oral testimony in support of his claim 
before the Board at a February 2004 video conference hearing 
in which he stated, in pertinent part, that he participated 
in combat while stationed in the central highlands of Vietnam 
as an infantry sergeant.  He reported that he was involved in 
three major firefights and reiterated his account of 
accidentally attacking a fellow soldier during night 
maneuvers, in which he wounded the man's hand with his knife.  
He also reported that he was awarded the Combat Infantryman 
Badge and the Air Medal under informal conditions "in the 
bush" and that these awards were not made an official part 
of his record.

In written statements in support of his claim, the veteran 
explained that there was no official documentation of his 
award of a Combat Infantryman Badge and Air Medal because of 
the haste involved in his early transfer home due to a 
pending family hardship, which resulted in his unit clerk 
being unable to duly record his receipt of these decorations 
in his official military record.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 
3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for 
claims filed after August 29, 2001).

The evidence of record has been reviewed in conjunction with 
38 C.F.R. § 3.156(a), and a finding is made that new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.  A review of the claim 
shows that in February 2001, the veteran applied to reopen 
his claim for service connection for post-traumatic stress 
disorder.  Pertinent evidence submitted in support of his 
application consisted of private psychological counseling 
records showing ongoing treatment for psychiatric complaints 
related to a diagnosis of post-traumatic stress disorder that 
was linked to a specific stressor of an accidental attack on 
a fellow American soldier during the confusing conditions of 
a night encampment in hostile territory and a general 
stressor of exposure to combat conditions while serving in 
Vietnam.  In addition, the veteran has presented oral 
testimony before the Board in a February 2004 videoconference 
hearing, in which he reported his involvement in direct 
combat against enemy forces while serving as an infantry 
sergeant in the central highlands of Vietnam.  The Board 
finds that this is new evidence that was not previously 
considered by VA that reaffirms and bolsters the validity of 
the veteran's prior assertions regarding his alleged 
stressors; it therefore establishes a basis to reopen his 
post-traumatic stress disorder claim.  The Board thus finds 
that 


new and material evidence has been submitted to provide a 
basis to reopen the veteran's previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The case is therefore reopened for a de novo 
review.

The veteran claims service connection for post-traumatic 
stress disorder.  Service connection may be granted for 
disability resulting from disease or injury, incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2003); a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of 38 C.F.R. § 3.1(y) (2003), and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's medical records establish that he has a 
diagnosis of post-traumatic stress disorder associated with 
combat-related stressors as of June 1996, as shown in the 
report of a VA psychiatric examination conducted on that 
date.  Subsequent 


counseling reports from his private psychologists dated in 
2000 and 2001 show ongoing therapy for his psychiatric 
problems arising from post-traumatic stress disorder.  The 
veteran's stressor accounts included references to his 
participation in firefights against enemy forces and a 
detailed account of his accidental assault on a fellow 
American soldier whom he had mistaken for an enemy 
infiltrator during a night bivouac.  However, the official 
historical records of Company A, 3rd Battalion, 503rd 
Infantry, of the 173rd Airborne Brigade, for the period in 
which the veteran was attached to this unit while serving in 
Vietnam, contain no corroboration of his statement regarding 
his mistaken attack on an American soldier.  The official 
history of the veteran's unit shows, however, that it was 
deployed to several firebases in areas of known enemy 
activity and that it was involved in several armed encounters 
with enemy forces during the veteran's period of service in 
Vietnam from October 4, 1968 to December 26, 1968.  
Specifically, the records show that the following incidents 
occurred that were specific to Company A of the 3rd 
Battalion, 503rd Infantry, attached to the 173rd Airborne 
Brigade:

[a]  On November 14, 1968, Company A was deployed 
southeast of the village of Bac Loc to conduct 
"reconnaissance in force" missions in the area 
of a helicopter landing zone which was known for 
recent intense enemy activity two days earlier.

[b]  On November 18, 1968, Company A engaged 
several Viet Cong guerillas, resulting in an 
unknown number of enemy casualties.

[c]  On December 6, 1968, Company A engaged a 
small Viet Cong guerilla patrol at a distance of 
approximately 30 meters, resulting in an unknown 
number of enemy casualties.

[d]  On December 13, 1968, Company A engaged 
several Viet Cong guerillas and discovered an 
enemy base camp.  Later that day, Company A 
engaged a squad-sized unit of Viet Cong guerillas 
equipped with AK-47 rifles and B-40 rocket 
launchers.  The enemy 


broke contact and fled with Company A in pursuit; 
during the course of pursuit Company A discovered 
another enemy base camp.  Company A sustained six 
soldiers wounded in action; enemy casualties were 
unknown.

[e]  On December 24, 1968, Company A reported 
receiving sniper fire while on patrol.

The aforementioned pertinent excerpts from the unit's 
military history shows that during the time of the veteran's 
service in Vietnam with Company A of the 3rd Battalion, 503rd 
Infantry, attached to the 173rd Airborne Brigade, this unit 
was involved in direct combat against enemy forces during 
several occasions.  The veteran's personnel records also 
establish that his military occupational specialty in service 
was as an infantryman.  These record therefore corroborate 
his account regarding his involvement in several firefights 
while serving as an infantryman in Vietnam.  

Although the veteran is not individually cited by name in his 
unit history records as being a participant in combat, the 
Board notes that the number of personnel in a basic United 
States Army company is approximately 100 men.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), regarding service 
connection for post-traumatic stress disorder, in which the 
claimant in that case alleged that he was exposed to rocket 
attacks and the official unit records confirmed that the 
claimant's unit was exposed to rocket fire.  The Court held 
that, "Although the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to the attacks."  Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002).  

In view of the evidence of record and the Court's reasoning 
in Pentecost, the Board finds that it is likely that the 
veteran in the present appeal had participated in armed 
combat while serving in Vietnam with Company A, 3rd 
Battalion, 503rd Infantry, of the 173rd Airborne Brigade.  The 
evidence tends to show that the veteran's stated combat 
stressors are true and actual events to which he was present 
as a witness and participant during his period of active 
military service.  The medical evidence also links these 
stressors to his diagnosis of post-traumatic stress disorder.  
Therefore, the Board finds that the evidence supports his 
claim of entitlement to service connection for post-traumatic 
stress disorder.  His appeal is therefore granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The veteran claims entitlement to service connection for a 
skin disorder which he claims as being either directly due to 
service or as a result of exposure to chemical herbicides 
while serving in Vietnam.  

The Board notes that this specific issue on appeal stems from 
an appeal of an April 1994 RO decision.  During the course of 
the decade which has elapsed while the claim has remained in 
appellate status, a significant and pertinent change in the 
law had taken place which directly impacts the handling of 
this case, specifically, the VCAA.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Among other things, 
this law imposes a significant duty to assist the appellant 
with their claim and to provide them notice of evidence 
needed to support the claim.  VA adopted regulations to 
implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 


Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the Court has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

Review of the record reveals that the veteran has never been 
provided the notice required by the VCAA with respect to the 
claim for VA compensation for a skin disorder.  This must be 
done.  

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of entitlement to 
service connection for a skin disorder, 
to include as due to exposure to Agent 
Orange.  The notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should readjudicate the claim 
in light of any evidence received.  If 
the benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



